Name: 2007/496/EC: Commission Decision of 13 July 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community (notified under document number C(2007) 3327) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: health;  agricultural activity;  agricultural policy
 Date Published: 2007-07-14

 14.7.2007 EN Official Journal of the European Union L 184/29 COMMISSION DECISION of 13 July 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community (notified under document number C(2007) 3327) (Text with EEA relevance) (2007/496/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (1), and in particular Article 9(4) thereof, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (2), and in particular Article 10(4) thereof, Having regard to Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza and repealing Directive 92/40/EEC (3), and in particular Articles 63(3) thereof, Whereas: (1) Commission Decision 2006/415/EC of 14 June 2006 concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in the Community and repealing Decision 2006/135/EC (4) lays down certain protection measures to be applied in order to prevent the spread of that disease, including the establishment of areas A and B following a suspected or confirmed outbreak of the disease. (2) Following an outbreak of highly pathogenic avian influenza of H5N1 subtype in the Czech Republic the Commission has adopted Decision 2007/434/EC of 21 June 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5 in poultry in the Czech Republic (5). (3) In the following days the Commission has adopted Decision 2007/454/EC of 29 June 2007 amending Decision 2006/415/EC concerning protection measures in relation to highly pathogenic avian influenza of subtype H5N1 in poultry in the Community (6) to confirm areas A and B in the Czech Republic and the duration of that regionalisation. (4) Following an outbreak of highly pathogenic avian influenza of H5N1 subtype in Germany the Commission has adopted Decision 2007/483/EC of 9 July 2007 amending Decision 2006/415/EC concerning certain protection measures in relation to highly pathogenic avian influenza of the subtype H5N1 in poultry in Germany (7). (5) The Commission has examined those measures in collaboration with Germany, and is satisfied that the borders of areas A and B established by the competent authority in that Member State are at a sufficient distance to the actual location of the outbreak. Areas A and B in Germany can therefore be confirmed and the duration of that regionalisation fixed. (6) The interim protective measures provided for in Decisions 2007/434/EC and 2007/483/EC need now to be confirmed. In addition, the epidemiological situation of the avian influenza outbreak in poultry in the Czech Republic requires a modification of the restricted areas and of the duration of the measures. (7) Furthermore, Hungary and the United Kingdom have notified to the Commission that all control measures in relation to outbreaks of highly pathogenic avian influenza of the subtype H5N1 on their territories have been ceased by 12 March 2007 and therefore the measures established in accordance with Article 4(2) for areas A and B are no longer necessary. (8) Decision 2006/415/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2006/415/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 July 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 395, 30.12.1989, p. 13. Directive as last amended by Directive 2004/41/EC of the European Parliament and of the Council (OJ L 157, 30.4.2004, p. 33); corrected version (OJ L 195, 2.6.2004, p. 12). (2) OJ L 224, 18.8.1990, p. 29. Directive as last amended by Directive 2002/33/EC of the European Parliament and of the Council (OJ L 315, 19.11.2002, p. 14). (3) OJ L 10, 14.1.2006, p. 16. (4) OJ L 164, 16.6.2006, p. 51. Decision as last amended by Decision 2007/483/EC (OJ L 180, 10.7.2007, p. 43). (5) OJ L 161, 22.6.2007, p. 70. (6) OJ L 172, 30.6.2007, p. 87. (7) OJ L 180, 10.7.2007, p. 43. ANNEX ANNEX Part A Area A as established in accordance with Article 4(2): ISO country code Member State Area A Date until applicable Article 4(4) (b)(iii) Code (if available) Name CZ Czech Republic 31.7.2007 Protection zone BOHUÃ OVICE CEREKVICE NAD LOUÃ NOU Ã ESKÃ  HEÃ MANICE CHOCEÃ  (partly) DÃ ½BÃ NOV HORKY HRUÃ OVÃ  (partly) KOSOÃ Ã N TISOVÃ  VRAÃ OVICE-ORLOV (partly) VYSOKÃ  MÃ TO ZÃ LÃ Ã  Surveillance zone BÃ STOVICE BOHUÃ OVICE BOROVNICE BOÃ Ã N BRANDÃ S NAD ORLICÃ  BUÃ INA CEREKVICE NAD LOUÃ NOU Ã ESKÃ  HEÃ MANICE CHOCEÃ  CHOTOVICE (partly) DOBÃ Ã KOV DOLNÃ  Ã JEZD DÃ ½BÃ NOV HORKY HRÃ DEK HRUÃ OVÃ  JAVORNÃ K JEHNÃ DÃ  KOLDÃ N KOSTELECKÃ  HORKY LEÃ TINA (partly) LHOTY U PODÃ TEJNA LIBECINA LITOMYÃ L (partly) MAKOV MORAÃ ICE MOSTEK NASAVRKY NÃ MÃ ICE (partly) NOVÃ  SÃ DLA NOVÃ  HRADY ORLICKÃ  PODHÃ ®Ã Ã  OSÃ K OUCMANICE PLCHOVICE PODLESÃ  PODLESÃ  (partly) PÃ Ã LUKA PUSTINA Ã EPNÃ KY Ã ETOVÃ  Ã ETÃ ®VKA (partly) Ã Ã DKÃ  SEÃ  SEDLIÃ TÃ  SKOÃ ENICE SLATINA SLOUPNICE SRUBY SUCHÃ  LHOTA SUDISLAV NAD ORLICÃ  SUDSLAVA SVATÃ  JIÃ Ã  TISOVÃ  TRÃ ½EK TÃ NIÃ TKO Ã JEZD U CHOCNÃ  Ã JEZDEC Ã STÃ  NAD ORLICÃ  VELKÃ  SKROVNICE VIDLATÃ  SEÃ  VLÃ KOV (partly) VODÃ RADY VRACLAV VRAÃ OVICE-ORLOV VYSOKÃ  MÃ TO ZÃ DOLÃ  ZÃ LÃ Ã  ZÃ MRSK ZÃ Ã ECKÃ  LHOTA DE Germany The communes of: 6.8.2007 ALLENDORF ARNSGEREUTH BAD BLANKENBURG BECHSTEDT CURSDORF DEESBACH DÃ SCHNITZ GRÃ FENTHAL LICHTE LICHTENHAIN MARKTGÃ LITZ MELLENBACH-GLASBACH MEURA OBERHAIN OBERWEISSBACH PIESAU PROBSTZELLA REICHMANNSDORF ROHRBACH SAALFELD SAALFELDER HÃ HE SCHMIEDEFELD SCHWARZBURG SITZENDORF UNTERWEISSBACH WITTGENDORF Part B Area B as established in accordance with Article 4(2): ISO country code Member State Area B Date until applicable Article 4(4) (b)(iii) Code (if available) Name CZ Czech Republic 00053 PARDUBICKÃ  KRAJ: OKRES : Chrudim, Pardubice Svitavy Ã stÃ ­ nad OrlicÃ ­ 31.7.2007 00052 KRÃ LOVÃ HRADECKÃ  KRAJ: OKRES : Hradec KrÃ ¡lovÃ © Rychnov nad KnÃ Ã ¾nou DE Germany DRÃ BISCHAU KAULSDORF KÃ NIGSEE LEUTENBERG MEUSELBACH-SCHWARZMÃ HLE ROTTENBACH RUDOLSTADT 6.8.2007